
	

114 S3180 IS: Flexible Hiring and Improving Recruitment, Retention, and Education Act of 2016
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3180
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve hiring and human resources flexibilities for Federal agencies in geographic areas
			 affected by unique situations or circumstances, including remoteness, that
			 cause recruitment and retention challenges, and to provide agencies
			 experiencing such challenges with a toolkit of resources to overcome those
			 challenges.
	
	
		1.Short title
 This Act may be cited as the Flexible Hiring and Improving Recruitment, Retention, and Education Act of 2016 or the Flexible HIRE Act.
 2.Sense of CongressIt is the sense of Congress that— (1)Federal agencies should take aggressive action to respond to hiring and retention challenges in geographic areas affected by a unique situation or circumstance, including when such challenges develop from a need to fill positions or retain employees due to the remoteness of the geographic area in question;
 (2)to respond to such challenges, Federal agencies should take advantage of all appropriate hiring and human resources flexibilities, including special pay rates and recruitment, relocation, and retention bonuses; and
 (3)both the Office of Personnel Management and all Federal agencies have a significant responsibility to ensure that hiring and human resources flexibilities are as accessible as possible to Federal employees in geographic areas affected by a unique situation or circumstance.
 3.Competitive service; examinationsSection 3304 of title 5, United States Code, is amended— (1)in subsection (a)(3)(B), by striking determined that and all that follows through the period and inserting the following:
				
 determined that—(i)there exists a severe shortage of highly qualified candidates; (ii)there is a critical hiring need; or
 (iii)the positions are in a geographic area affected by a unique situation or circumstance that has directly and significantly affected recruitment and retention of employees in the area, in accordance with subsection (g).; and
 (2)by adding at the end the following:  (g)Recruitment and retention difficulties in geographic areas affected by unique situations or circumstances (1)DefinitionIn this subsection, the term geographic area affected by a unique situation or circumstance means an area within the continental United States in which the recruitment and retention of Federal employees has become a severe challenge for an agency as the direct result of a dramatic economic development, hardship, or other relevant situation, including remoteness, that has a substantial impact on the area.
 (2)Demonstration of recruitment and retention difficultiesAn agency may demonstrate that a geographic area is affected by a unique situation or circumstance that has directly and significantly affected recruitment and retention of employees in the area by—
 (A)providing evidence— (i)that the agency is unable to efficiently and effectively recruit employees for positions, which may be demonstrated by various types of evidence, including evidence that multiple positions have been continuously vacant for significantly longer than the national average period for which similar positions in the Federal Government are vacant;
 (ii)that the agency experiences a consistent inability to retain employees that negatively impacts agency operations at a local or regional level;
 (iii)that the agency is unable to recruit and retain qualified candidates due to the remoteness of the geographic area, which remoteness may be demonstrated in the same manner as remoteness from the nearest local infrastructure is demonstrated under section 5942(b); or
 (iv)of any other inability that the Office determines sufficient; and (B)meeting any other criteria established by the Office.
 (3)Prioritization of hiring veteransIf an agency uses the direct hiring authority under subsection (a)(3)(B)(iii), the agency shall work to prioritize the hiring of veterans by following the principles contained in part 307 of title 5, Code of Federal Regulations, or any successor regulation, regarding the appointment of qualified veterans to the competitive service..
 4.Special pay authoritySection 5305(b)(4) of title 5, United States Code, is amended by striking any other circumstances which and inserting any other circumstances, including the location of a position in a geographic area affected by a unique situation or circumstance that has directly and significantly affected recruitment and retention of employees in the area (as described in section 3304(a)(3)(B)(iii)), that.
 5.Recruitment and relocation bonusesSection 5753(b)(1) of title 5, United States Code, is amended by striking bonus and inserting the following: bonus, including a position in a geographic area affected by a unique situation or circumstance that has directly and significantly affected recruitment and retention of employees in the area (as described in section 3304(a)(3)(B)(iii)).
 6.Retention bonusesSection 5754(b)(2) of title 5, United States Code, is amended— (1)in subparagraph (A), by striking or at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting the following: , including if the employee would be likely to leave for a similar position in the Federal service in a different duty location, or request and be granted a reassignment to a different duty location within the agency, because of the challenging circumstances of remaining in a position in a geographic area affected by a unique situation or circumstance that has directly and significantly affected recruitment and retention of employees in the area (as described in section 3304(a)(3)(B)(iii)); or; and
 (3)by adding at the end the following:  (C)the Federal service or for a different position in the Federal Service because of the challenging circumstances of remaining in a position in a geographic area affected by a unique situation or circumstance that has directly and significantly affected recruitment and retention of employees in the area (as described in section 3304(a)(3)(B)(iii))..
 7.Allowance based on duty at remote worksitesSection 5942 of title 5, United States Code, is amended— (1)in subsection (a)—
 (A)by striking Notwithstanding and inserting the following:  Commuting factors.—(1) In generalNotwithstanding; (B)in paragraph (1), as so designated, by striking of not to exceed $10 a day and all that follows and inserting the following: for the cost of the commute at a mileage reimbursement rate prescribed by the Director of the Office of Personnel Management under paragraph (2); and
 (C)by adding at the end the following:  (2)OPM regulationsFor purposes of paragraph (1), the Director of the Office of Personnel Management shall prescribe by regulation a mileage reimbursement rate that is equivalent, to the maximum extent practicable, to the mileage reimbursement rate for privately owned automobiles prescribed by the Administrator of General Services under section 5707(b)(2).; and
 (2)by striking subsection (b) and inserting the following:  (b)Non-Commuting factors (1)In generalNotwithstanding section 5536 of this title, an employee of an Executive department or an independent establishment who is assigned to duty, except temporary duty, at a site so remote from the nearest local infrastructure as to require an appreciable degree of expense, hardship, and inconvenience, beyond that normally encountered in metropolitan life, on the part of the employee, is entitled, in addition to pay otherwise due the employee, to an allowance in an amount not to exceed the necessary amount per day, as determined by the agency that employs the employee in accordance with paragraph (2) of this subsection.
						(2)Determination of necessary amount; OPM approval
 (A)Determination of necessary amountIn determining the necessary amount of an allowance under paragraph (1), an agency shall consider the factors considered by the Director of the Office of Personnel Management under subpart B of part 591 of title 5, Code of Federal Regulations.
 (B)OPM approvalAn agency may not pay an allowance under paragraph (1) unless the Director of the Office of Personnel Management approves the amount of the allowance.
 (3)Definition of local infrastructureFor purposes of this subsection, the term local infrastructure means— (A)established communities;
 (B)suitable places of residence, including sufficient affordable housing choices; (C)amenities and services, including medical care, child care and schools, and employment options for spouses;
 (D)consumer goods and services; or (E)other local infrastructure as determined by the Director of the Office of Personnel Management..
			8.Office of Personnel Management and other agency mandates
 (a)In generalSubpart I of part III of title 5, United States Code, is amended by adding at the end the following:
				
					103Hiring and human resources flexibilitiesSec. 10301. Definitions.10302. Office of Personnel Management mandates.10302. Agency mandates.
 10301.DefinitionsIn this chapter— (1)the term Chief Human Capital Officer means—
 (A)the Chief Human Capital Officer of an agency designated or appointed under section 1401; or (B)the equivalent;
 (2)the term Director means the Director of the Office; (3)the term geographically related hiring and human resources flexibilities means hiring and human resources flexibilities that an agency is authorized to exercise with respect to a position in a geographic area affected by a unique situation or circumstance that directly and significantly affects the ability of the agency to recruit and retain employees, including under—
 (A)section 3304(a)(3)(B)(iii); (B)section 5305;
 (C)section 5753; (D)section 5754;
 (E)section 5942(b); and (F)any other provision of law that the Director determines appropriate;
 (4)the term hiring and human resources flexibilities means authority, relating to appointments, compensation (including bonuses, allowances, and other types of compensation), leave, telework, or other incentives, that an agency is authorized to exercise for a position with respect to which the agency has had difficulty recruiting and retaining employees; and
 (5)the term Office means the Office of Personnel Management. 10302.Office of Personnel Management mandates (a)Permanent working group (1)EstablishmentThe Director shall establish a permanent hiring working group (referred to in this section as the working group) in the Office to help agencies prepare and deal with geographic areas that are affected by a unique situation or circumstance, including remoteness, that directly and significantly affects the ability of the agencies to recruit and retain employees.
 (2)DutyThe working group shall continuously examine— (A)hiring flexibilities;
 (B)worksite designations; (C)the application process;
 (D)specific pay flexibilities for hiring and retention; (E)workforce and succession planning; and
 (F)other issues related to recruitment and retention. (3)ConsultationIn carrying out its duties under this section, the working group shall consult with outsider stakeholder and Federal employee groups, as necessary.
 (b)Exercise of geographically related hiring and human resources flexibilitiesIf the Director determines that an agency is eligible to exercise geographically related hiring and human resources flexibilities, the Director shall—
 (1)designate not less than 1 person from the working group to be the point person in the Office for each unique situation or circumstance to—
 (A)directly manage the challenges that the agency faces as a result of the unique situation or circumstance in the applicable geographic area;
 (B)develop strategies through which solutions developed for the agency can be shared with and utilized by other agencies that face potentially similar situations or circumstances;
 (C)guide the working group in addressing the challenges in the applicable geographic area; and (D)provide leadership regarding individual roles for members of the working group;
 (2)provide guidance and recommendations to the agency regarding how to improve the hiring process, including through the USA Jobs Internet website, so that applicants for positions can be moved through the process as expeditiously as possible to alleviate recruitment and retention problems as soon as possible; and
 (3)streamline the implementation of geographically related human resources flexibilities so that the recruitment, retention, and relocation efforts of the agency are as expeditious and effective as possible.
								(c)Strategy for improving application process for hiring flexibilities
 (1)In generalNot later than 180 days after the date on which the Director establishes the working group, the working group shall submit to the Director a strategy that contains recommendations on how to improve the application process for agency use of hiring and human resources flexibilities, including—
 (A)special pay rates; (B)recruitment, retention, and relocation bonuses; and
 (C)recruitment and hiring strategies. (2)StudyIn preparing the strategy under paragraph (1), the working group shall examine how to improve the ability of agencies to access the flexibilities described in that paragraph in a timely fashion to meet critical human resource challenges, including when a geographic area is affected by a situation or circumstance that directly and significantly affects the ability of an agency to recruit and retain employees.
 (3)RecommendationsThe working group may, as needed, develop recommendations for Congress regarding appropriate legislative changes, including changes to existing hiring and human resources flexibilities (including geographically related hiring and human resources flexibilities), needed to improve the ability of agencies to meet their hiring and retention needs.
								(4)Updates to strategy
 (A)In generalThe working group shall update the strategy required under paragraph (1) and develop new recommendations if the Director determines that the strategy needs to be updated.
 (B)ConsultationIn determining whether the strategy required under paragraph (1) needs to be updated, the Director may consult with the heads of other agencies.
 (d)EducationThe Director shall improve education regarding hiring and human resources flexibilities (including geographically related hiring and human resources flexibilities) for all agencies by—
 (1)conducting not less than 1 annual training session for the Chief Human Capital Officer of each agency and employees of that officer; and
 (2)in coordination with the Chief Human Capital Officers Council, developing training and educational materials on Government-wide hiring and human resources flexibilities for employees of each agency who are involved in recruitment, hiring, assessment, or selection of candidates.
								(e)Evaluation
 (1)In generalThe Director shall evaluate, on an annual basis, the extent to which training conducted directly by the Office and by agencies has improved the hiring and retention ability of agencies that face unique situations or circumstances that impact hiring and retention.
 (2)InformationThe evaluation conducted under paragraph (1) shall include— (A)any reduction in the time taken by agencies to fill mission-critical positions in geographic areas facing unique situations or circumstances;
 (B)the quality of new hires, including the satisfaction of hiring managers with new hires, within 1 year of filling a position; and
 (C)other information the Director determines relevant. 10303.Agency mandates (a)In generalIf a geographic area is affected by a unique situation or circumstance that directly affects the ability of an agency to recruit and retain employees, including situations or circumstances where the remote location of a position significantly impacts the ability of an agency to recruit or retain employees, the agency shall—
 (1)take action to mitigate the challenge in a timely fashion, including by creating pilot programs or other programs, if appropriate, to increase the number of new employees who are placed in that geographic area;
 (2)not later than 180 days after the date on which the Director determines that the agency is eligible to exercise geographically related human resources flexibilities, implement any pilot program created under paragraph (1);
 (3)examine existing agency programs to determine how to— (A)most effectively aide spouses and families of affected agency employees; and
 (B)develop a strategy to aide those spouses and families; and (4)enhance targeted recruiting efforts by building relationships with local colleges and universities, veterans transition and employment centers, and job placement programs in the area.
 (b)EducationAn agency shall conduct annual training sessions for employees of the agency on hiring and human resources flexibilities (including geographically related hiring and human resources flexibilities), of which the Chief Human Capital Officer of the agency or a designee shall conduct not less than 2 training sessions for each employee of the agency serving in agency headquarters or field offices involved in the recruitment, hiring, assessment, or selection of candidates..
 (b)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 102 the following:
				103.Human resources flexibilities10301.
 9.Centralized internship databaseSection 3111a of title 5, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Centralized databaseThe Office of Personnel Management shall establish and maintain a centralized electronic database that contains the names, contact information, and relevant skills of individuals who—
 (1)have completed or are nearing completion of an internship program; and
 (2)are seeking full-time Federal employment..  